In the Supreme Court of Georgia



                                     Decided:     October 6, 2014


     S14Y1645. IN THE MATTER OF MICHAEL RORY PROCTOR.


      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the Review Panel, recommending that the Court accept the

petition for reinstatement filed by Michael Rory Proctor (State Bar No. 588428).

      To resolve two formal complaints as well as six other disciplinary matters,

this Court accepted the petitions for voluntary discipline filed by Proctor, who

had been suspended on an interim basis since March 2011, see In the Matter of

Proctor, 292 Ga. 643 (740 SE2d 168) (2013). The Court imposed an indefinite

suspension on Proctor’s ability to practice law, and conditioned his

reinstatement, in relevant part, on him: (1) not seeking reinstatement any earlier

than March 14, 2014; (2) continuing treatment with his current psychiatrist or

a duly-qualified successor and taking any steps necessary to allow access to their

reports by the Office of the General Counsel (“OGC”), the Committee on
Lawyer Assistance (“CLA”), or this Court; (3) submitting a current

psychological evaluation from a qualified psychiatrist or psychologist

expressing the doctor’s professional opinion that Proctor’s incapacity has ended

and he is fit to practice law; (4) submitting proof that he has paid specific

amounts of restitution to various former clients; (5) submitting his petition for

reinstatement to the Review Panel for issuance of a report and recommendation

to this Court; and (6) not undertaking the practice of law until this Court issues

an opinion granting or denying his petition for reinstatement.

       Proctor’s petition for reinstatement, which was filed in May 2014,

included letters from the psychiatrist who has been treating him since 2006 and

from a licensed psychologist, both of whom document his continued treatment

and compliance with scheduled appointments and with his medication regimen,

and both of whom opine that Proctor’s incapacity has ended and that he is fit to

return to the practice of law. Proctor also attached a copy of a release allowing

the OGC, the CLA, and this Court access to his treating psychiatrist’s records.

Finally, he attached documentation that he has paid the required restitution to

all of the clients specified in this Court’s opinion. Relying on the proffered

documentation, both the State Bar and the Review Panel concluded that Proctor

                                        2
satisfied the conditions for readmission, and both recommended that his petition

be granted.

      Having reviewed the record, the Court agrees that Proctor has met the

conditions imposed for reinstatement. Accordingly, this Court hereby orders

that Michael Rory Proctor’s petition for reinstatement be accepted and that he

be reinstated as an attorney licensed to practice law in the State of Georgia.

      Reinstated. All the Justices concur.




                                       3